Case 2:20-cv-00012-JRS-MJD Document 64-2 Filed 02/09/21 Page 1 of 1 PagelD #: 770

Martin S. Gottesfeld

Reg. no. 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

UNITED STATES
POSTAL SERVICE

: r USPS TRACKING #

- 9114 9022 0078 9065 3690 47
| EE

 

¢
Hh
>

  

Label 400 Jan. 2013
7690-16-000-7948
. UvitSed |

 12982-104@
U § Distr Court
921 OHIO ST
Room #104
Terre Haute, IN 47807
United States

Tuesday, January 26, 2021; Houston v. Ladk, 487 U.S. 266 (1988)

FILED BC
FEB 08 2021 2 lb

U.S. CLERK'S OFFICE
TERRE HAUTE, INDIANA

  

 

OWE |

 
